THE THIRTEENTH COURT OF APPEALS

                                   13-19-00468-CV


                       TIMOTHY DEAN STONE, TDCJ #1177762
                                      v.
                             WARDEN FURR, ET AL.


                                  On Appeal from the
                       156th District Court of Bee County, Texas
                        Trial Court Cause No. B-18-1327-CV-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

March 25, 2021